Exhibit 10.49
UNCONDITIONAL GUARANTY

     
Date:
  June 25, 2008
 
   
OBLIGOR(S):
  Cornerstone Biopharma Holdings, Inc.
ADDRESS:
  2000 Regency Parkway, Suite 255, Cary NC 27518
 
   
GUARANTOR(S):
  Aristos Pharmaceuticals, Inc.
ADDRESS:
  2000 Regency Parkway, Suite 255, Cary, NC 27518
 
   
OBLIGEE:
  PARAGON COMMERCIAL BANK
 
  3535 Glenwood Avenue
 
  Raleigh, North Carolina 27612

WHEREAS, the above OBLIGOR(S) (hereinafter jointly and severally termed
“Customer”) desire(s) to obtain extensions of credit and/or a continuation of
credit extensions and/or to engage in business transactions and enter into
various contractual relationships and otherwise to deal with Paragon Commercial
Bank (hereinafter termed “Bank”); and
WHEREAS, Bank is unwilling to extend or continue to extend credit to and/or to
engage in business transactions and enter into various contractual relationships
with, and otherwise to deal with Customer; unless it receives an unconditional
and continuing, joint and several guaranty from the above identified,
undersigned GUARANTOR(S) (each, any and all of whom are hereinafter termed
“Guarantor”), covering all “Obligations of Customer,” as hereinafter defined.
NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, and in order to induce Bank, from time to time, in its sole
discretion to extend or continue to extend credit(with or without security) to
and/or to engage in business transactions and enter into various contractual
relationships with Customer (without limiting the generality of the foregoing,
this Guaranty is being given in order to induce Bank to lease and/or sell real,
personal and/or mixed property to Customer, to purchase or discount any
Acceptances, Accounts, Chattel Paper, Checks, Contracts, Contract Rights,
Drafts, General Intangibles, Instruments, Investment Securities, Land Contracts,
Purchase Money Security Agreements (Conditional Sale Contracts of real and/or
personal property), Real and/or Personal Property Leases, or any other
instruments or evidences of indebtedness (with or without recourse) upon which
Customer, jointly or severally, is or may be liable as maker, co-maker,
endorser, acceptor, guarantor, surety or otherwise and otherwise to deal with
Customer), Guarantor (jointly and severally, if more than one) hereby absolutely
and unconditionally guarantees to Bank and its successors and assigns, the due
and punctual payment of all indebtedness, obligations and liabilities of said
Customer to Bank, and all claims of Bank against the Customer primary or
secondary (whether by way of endorsement or otherwise), whether now existing or
hereafter arising, whether arising out of contract(s), tort(s) or otherwise,
whether created directly with Bank or acquired by Bank through assignment,
endorsement or otherwise; whether matured or unmatured; whether absolute or
contingent; whether joint or several; whether secured or unsecured; whether
monetary or nonmonetary; whether liquidated or unliquidated, as and when the
same become due and payable (whether by acceleration or otherwise), in
accordance with the terms of any instruments, accounts receivable, security
agreements, land and/or other contracts, drafts, leases, chattel paper, debts,
obligations or liabilities evidencing any such indebtedness, obligations,
liabilities, or claims, including all renewals, extensions, substitutions and/or
modifications thereof (all indebtedness, obligations and liabilities of the
Customer to Bank and claims of Bank against Customer, including all of the
foregoing, being hereinafter collectively termed “Obligations of Customer”)
provided, however, that the maximum liability, jointly and severally, of the
undersigned Guarantors hereunder, at any one time outstanding, with respect to
the aggregate principal amount of the “Obligations of Customer,” shall not
exceed the sum of money here specified, plus all interest or finance charges
thereon, costs of court, default interest thereon, late payment charges and the
reasonable attorney’s fees of Bank, to wit:
Four Million and 00/100 Dollars ($4,000,000.00)
Further, if the Obligations of Customer or this Guaranty are referred to an
attorney-at-law, including Bank’s in-house counsel, for collection, whether or
not suit is commenced, Guarantor expressly hereby agrees to pay all expenses of
collection, including, without limitation, reasonable attorneys’ fees. Guarantor
hereby stipulates and agrees that, if suit is instituted, 15% of the total
amount(s) due hereunder and remaining unpaid at the time suit is instituted by
Bank shall be deemed to be the “reasonable attorneys’ fees.”
In order to implement the foregoing and as additional inducements to Bank,
Guarantor further covenants and agrees:

1.   This guaranty is and shall remain an unconditional and continuing guaranty
of payment and not of collection, shall remain in full force and effect
irrespective of any interruption(s) in the business or other dealings and
relations of Customer with Bank and shall apply to and guarantee the due and
punctual payment and performance of all “Obligations of Customer” due by
Customer to Bank. To that end, Guarantor hereby expressly waives any right to
require Bank to bring any action against any Customer or any other person(s) or
to require that resort be had to any security or to any balance(s) of any
deposit or other account(s) or debt(s) or credit(s) on the books of Bank in
favor of Customer or any other person(s) and without limiting the generality of
the foregoing, undersigned Guarantor herewith expressly waives any rights he
otherwise might have had under the provisions of G.S. §26-7, et seq. and/or
other laws to require Bank to attempt to recover against Customer and/or to
realize upon any securities or collateral security which Bank holds for the
Obligations of Customer. Any Guarantor may, by a written notice, delivered
personally to or received by certified or registered United States Mail by an
officer of Bank actually involved in the transactions being guaranteed hereby,
at the address of Bank first above given, terminate this Guaranty with respect
to all “Obligations of Customer” incurred or contracted by Customer, acquired by
Bank, or otherwise arising more than thirty (30) business days after the date on
which such written notice is so delivered to or received by said Bank officer.
Such written notice of termination shall be the sole and exclusive method for
terminating this Guaranty as to future Obligations of Customer and
notwithstanding termination, this Guaranty and all security given for this
Guaranty and/or the Obligations of Customer shall remain in full force and
effect as to all Obligations of Customer incurred, existing, or arising in any
manner pre-termination, including, without limitation, all Obligations of
Customer then existing or thereafter arising under loan commitments which exist
pre-termination and all Obligations of Customer under lines of credit and/or
revolving lines of credit for advances both pre- and post-termination.

1



--------------------------------------------------------------------------------



 



2.   TIME IS OF THE ESSENCE HEREOF. Any notice(s) to Guarantor shall be
sufficiently given, if mailed to the first above stated address(es) of
Guarantor.   3.   This Guaranty Agreement constitutes the entire agreement
between the parties with respect to this Guaranty, and no waivers or
modifications shall be valid unless they are reduced to writing, duly executed
by the party to be charged thereby, and expressly approved in writing by an
officer of Bank actually involved in the transactions being guaranteed hereby.
This Guaranty does not terminate, cancel, supersede, renew, or substitute for
any existing guarantee to Bank by any Guarantor, unless expressly provided
herein, and the execution and delivery hereafter to Bank by any Guarantor of a
new guarantee shall not terminate, cancel, supersede, or be a renewal or
substitution for this Guaranty, unless expressly provided therein, and all
rights and remedies of Bank hereunder, under any existing guarantee, or under
any guarantee hereafter given to Bank by any Guarantor shall be cumulative and
may be enforced singly or concurrently.   4.   If any process is issued or
ordered to be served upon Bank, seeking to seize Customer’s and/or Guarantor’s
rights and/or interests in any bank account(s), such bank account(s) shall be
deemed to have been and shall be set-off against any and all “Obligations of
Customer” and/or all obligations and liabilities of Guarantor hereunder, as of
the time of the issuance of any such writ or process, whether or not Customer,
Guarantor and/or Bank shall then have been served with notice thereof.   5.  
All moneys available to and/or received by Bank for application toward payment
of (or reduction of) the “Obligations of Customer” may be applied by Bank to
such individual debt(s) in such manner, and apportioned in such amount(s) and at
such time(s), as Bank, in its sole discretion, may deem suitable or desirable.  
6.   As security for any and all liabilities of Guarantor hereunder, now
existing or hereafter arising, Guarantor hereby grants Bank a security interest
in any and all moneys or other property (i.e., goods and merchandise, as well as
all documents relative thereto, also, funds, investment securities, choses in
action and any and all other forms of property, whether real, personal or mixed,
and any right, title, or interest of Guarantor therein or thereto) and/or the
proceeds thereof, which have been or may hereafter be, deposited or left with
Bank (or with any agent or other third party acting on Bank’s behalf) by or for
the account or credit of Guarantor, including (without limitation of the
foregoing), any property in which Guarantor may have any interest. Further,
where any obligation of Guarantor is due and unpaid Bank hereunder, Bank is
herewith authorized to exercise its right of Set-Off or “Bank Lien” as to any
moneys deposited in demand, checking, time, savings, or other accounts of any
nature maintained in and with it by any of the undersigned, without advance
notice. Such right of Set-Off shall also be applicable and exercised by Bank, in
its sole discretion, where Bank is indebted to any Guarantor by reason of any
Certificate(s) of Deposit, Bond(s), Note(s) or otherwise.   7.   Guarantor
acknowledges that any termination of liability hereunder, as provided for in
paragraph 1 above shall not terminate this Guaranty as to existing Obligations
of Customer nor release Guarantor from full liability for “Obligations of
Customer” hereby guaranteed and then in existence including, without limitation,
all Obligations of Customer the existing or thereafter arising under loan
commitments which exist pre-termination and all Obligations of Customer under
lines of credit and for revolving lines of credit for advances subsequent to the
effective date of termination, or from full liability for renewal(s) or
extension(s) of the “Obligations of Customer” in whole or in part, whether such
renewals or extensions are made before or after the effective date of such
termination, and with or without notice to Guarantor, and for substitution
therefor, or modifications thereof.   8.   The termination of the Guaranty by
one or more Guarantors, or the release, settlement or compromise by Bank with
respect to any one or more Guarantors, shall not affect the obligations or
liability of the remaining Guarantors hereunder, and as to the remaining
Guarantors, this Guaranty shall continue in effect as if such Guarantors had
been the only Guarantors executing this Guaranty.   9.   Guarantor agrees that
his liability hereunder shall not be diminished by any failure on the part of
Bank to perfect or continue perfection of (by filing, recording or otherwise)
any security interest(s) it may have in any property securing this Unconditional
Guaranty and/or the “Obligations of Customer” secured hereby and hereunder.  
10.   Guarantor further hereby consents and agrees that Bank may at any time, or
from time to time, in its sole discretion: (i) renew, extend or otherwise change
the time of payment, and/or the manner, place or terms of payment of any or all
of the “Obligations of Customer” or otherwise modify the Obligations of
Customer; (ii) grant indulgences generally from time to time to the Customer
and/or any other person liable for the “Obligations of Customer”;
(iii) exchange, release and/or surrender all or any of the collateral security,
or any part(s) thereof, by whomsoever deposited, which is or may hereafter be
held by it or in which it has a lien or security interest in connection with all
or any of the “Obligations of Customer” and/or any liabilities or obligations of
Guarantor hereunder; (iv) sell or otherwise dispose of and/or purchase all or
any of any such collateral at public or private sale, or to or through any
investment securities broker, and after deducting all costs and expenses of
every kind for collection, preparation for sale, sale or delivery, the net
proceeds of any such sale(s) or other disposition may be applied by Bank upon
all or any of the “Obligations of Customer”; and (v) settle or compromise with
the Customer, any insurance carrier and/or any other person(s) liable thereon,
any and all of the “Obligations of Customer,” and/or subordinate the payment of
all or any part of same, to the payment of any other debts or claims, which may
at any time(s) be due or owing to Bank and/or any other person(s); all in such
manner and upon such terms as Bank may deem proper and/or desirable, and without
notice to or further assent from Guarantor, it being agreed that Guarantor shall
be and remain bound upon this Unconditional Guaranty, irrespective of the
existence, value or condition of any collateral, or the impairment of any
collateral (to include, without limitation, failure to perfect a security
interest in collateral), or the unenforceability of any of the Obligations of
Customer or the discharge of or release of Customer from liability for any of
the Obligations of Customer and notwithstanding any such change, exchange,
settlement, compromise, surrender, release, sale or other disposition,
application, renewal or extension and notwithstanding also that the “Obligations
of Customer” may at any time(s) exceed the aggregate principal sum hereinabove
prescribed (if any such limiting sum appears). If Bank should request Guarantor
to consent to any of the foregoing, such request and/or consent by Guarantor
shall not constitute a waiver by Bank of the provisions of this paragraph which
permit such actions without Guarantor’s consent, nor of any other provision of
this Guaranty relating to acts or inactions of Bank and such request and/or
consent shall not create a course of dealing between Bank and Guarantor that
would require the consent of Guarantor to any of the foregoing in the future.
Further, this Guaranty shall not be construed to impose any obligation on Bank
to extend or continue to extend credit or otherwise deal with Customer at any
time.   11.   If Customer is an organization, this Guaranty covers all
“Obligations of Customer” purporting to be created or undertaken on behalf of
such organization by any officer, partner, manager, employee, or agent of such
organization, without regard to the actual authority of any such officer,
partner, manager, employee, or agent, whether or not corporate or partnership
resolutions, proper or otherwise, are given by any Customer to Bank, and/or
whether or not such purported organizations are legally chartered or organized.
  12.   This Unconditional, Continuing Guaranty shall be binding upon Guarantor,
and the heirs, executors, administrators, successors and assigns of Guarantor;
and it shall inure to the benefit of, and be enforceable by Bank, and its
successors, transferees and assigns. The death of Guarantor

2



--------------------------------------------------------------------------------



 



    shall not terminate any liability hereunder. This Unconditional Guaranty
shall remain in force after Guarantor’s death until written notice of
termination, sent by a legal representative of Guarantor, is received by Bank as
set forth in paragraph 1 above and such termination shall be limited as provided
in paragraphs 1 and 7 above.   13.   This Unconditional Guaranty shall be deemed
to have been made under and shall be governed by the Laws of the State of North
Carolina in all respects, including matters of construction, validity and
performance. Further, all terms or expressions contained herein which are
defined in Articles 1, 3, or 9 of the North Carolina Uniform Commercial Code
shall have the same meaning herein as in said Articles of said Code.   14.   No
waiver by Bank of any default(s) by Guarantor or Customer shall operate as a
waiver of any other default or of the same default on a future occasion. If more
than one person has signed this Guaranty, such parties are jointly and severally
obligated hereunder. Further, use of the masculine or neuter pronoun herein
shall include the masculine, feminine or neuter, and also the plural. The term
“Guarantor,” as used herein, shall (if signed by more than one person) mean the
“Guarantors and each of them.” If any Guarantor shall be a partnership, the
obligations, liabilities and agreements on the part of such Guarantor shall
remain in full force and effect and fully applicable notwithstanding any changes
in the individuals composing the partnership. Further, the term “Guarantor”
shall include in such event any altered or successive partnerships, it being
also understood that the predecessor partnership(s) and their partners shall not
thereby be released from any obligations or liabilities hereunder. Bank, or any
other holder hereof, may correct patent errors in this Guaranty.   15.  
Guarantor hereby waives: (i) notice of acceptance of this Guaranty;
(ii) notice(s) of extensions of credit and/or continuations of credit extensions
to Customer by Bank; (iii) notice(s) of entering into and engaging in business
transactions and/or contractual relationships and any other dealings between
Customer and Bank; (iv) presentment and/or demand for payment of any of the
“Obligations of Customer”; (v) protest or notice of dishonor or default to
Guarantor or to any other person with respect to any of the “Obligations of
Customer” or with respect to any security therefor; (vi) all other notices to
which Guarantor might otherwise be entitled; (vii) any demand for payment under
this Guaranty; (viii) any defense of any kind which the Customer might have; and
(ix) application of any other defenses available to Guarantor.   16.   Anything
contained herein to the contrary notwithstanding, if for any reason the
effective rate of interest on any of the Obligations of Customer should exceed
the maximum lawful contract rate, the effective rate of such obligation(s) shall
be deemed reduced to and shall be such maximum lawful contract rate, and any
sums of interest which have been collected in excess of such maximum lawful
contract rate shall be applied as a credit against the unpaid principal balance
due hereunder.   17.   In the event any provision(s) of this instrument should
be left blank or incomplete, Guarantor hereby authorizes and empowers Bank to
supply and complete the necessary information to complete or fill in the blank
provision(s).   18.   Should any one or more provisions of this Unconditional
Guaranty be determined to be illegal or unenforceable by a court of competent
jurisdiction, the other provisions shall remain in full force and effect.   19.
  In the event of a change in, or amendment or modification of the legal status
or existence of the Customer, this Guaranty shall continue and shall also cover
the indebtedness of the Customer under the new or amended status, according to
the terms hereof guaranteeing the Obligations of the original Customer.   20.  
The obligation of any Guarantor executing this Unconditional Guaranty shall not
be dependent upon the subsequent execution hereof by any other person.   21.  
Guarantor shall provide Bank with such financial information as Bank may from
time to time request. Any statement of account or records that bind the Customer
shall be binding against the Guarantor and the records of Bank maintained in the
ordinary course of its business with respect to the Obligations of Customer
shall be binding on Guarantor in all respects, including, without limitation,
the extent and nature of the Obligations of Customer and the liabilities of
Guarantor under this Guaranty.   22.   Guarantor warrants and covenants that
Guarantor has made such inquiries as Guarantor deems necessary in order to
ascertain the financial condition of Customer, and has, in fact, ascertained the
financial condition of Customer and is satisfied with such financial condition,
that Guarantor has adequate means to obtain from Customer, on a continuing
basis, information concerning the financial condition of Customer, and that
Guarantor has not relied, and will not rely, on Bank to provide such
information, now or in the future.   23.   Guarantor agrees that in the event
judgment or any court order or administrative order for turnover or recovery is
entered against Bank (whether by consent, compromise, settlement or otherwise)
for, or Bank is required or agrees to repay (i) the amount of any monetary
payment or transfer of any property (whether real, personal or mixed, tangible
or intangible, or the value thereof) made to Bank by or on behalf of the
Customer and/or Guarantor for credit to the Obligations of Customer, or (ii) the
amount of any set-off(s) exercised by Bank and credited to Obligations of
Customer, then in such event (and notwithstanding the prior discharge or
satisfaction in whole or in part of any or all Obligations of Customer due Bank
or the written or stamped notation of cancellation, release or satisfaction
affixed to this Guaranty or any instrument of indebtedness evidencing the
Obligations of Customer, or any prior notice of the termination of this Guaranty
as to future debts of Customer) the amount or value of any such payments,
property or set-off(s) recovered from Bank shall be deemed to be Obligations of
Customer and this Guaranty and the liabilities of Guarantor hereunder shall be
automatically revived and reinstated and shall continue and remain in full force
and effect as to the same, together with interest thereon from date of recovery
at the rate(s) applicable to the Obligations of Customer to which such payments,
transfers or set-off(s) were credited, costs of court, and the reasonable
attorney’s fees incurred by Bank in connection therewith.   24.   Guarantor
further expressly waives, for Bank’s benefit and the benefit of Customer and any
other guarantor, maker or endorser of the Obligations of Customer, any and all
rights of recourse against Customer, or any other guarantor, maker, or endorser
of the Obligations of Customer, or property or assets of the same, arising out
of any payment made under or pursuant to this Guaranty, including any claim of
subrogation, reimbursement, exoneration, contribution or indemnity that the
undersigned Guarantor may have against the Customer, any other guarantor, or
maker or endorser of the Obligations of Customer. Guarantor will not enter into
any contract or agreement in violation of the provisions hereinabove, and any
such purported contract or agreement shall be void ab initio.   25.   EVENTS OF
DEFAULT. Guarantor shall be in default under this Unconditional Guaranty upon
the happening of any of the following events, circumstances or conditions, to
wit:

3



--------------------------------------------------------------------------------



 



  (a)   Default in the payment or performance of any of the obligations or of
any covenant, warranty or liability contained or referred to herein, or
contained in any other contract or agreement of Customer and/or Guarantor with
Bank, whether now existing or hereafter arising; or     (b)   Any warranty,
representation or statement made or furnished to Bank by or on behalf of
Customer and/or Guarantor, in connection with this Guaranty Agreement or to
induce Bank to extend credit or otherwise deal with Customer and/or Guarantor
proving to have been materially false in any material respect when made or
furnished; or     (c)   Death, dissolution, termination of existence,
insolvency, business failure, appointment of a receiver of any part of the
property of, assignment for the benefit of creditors by, or the commencement of
any proceeding under any State or Federal Bankruptcy or insolvency laws by or
against Guarantor and/or Customer; or     (d)   Failure of a Customer and/or
Guarantor which is a legal entity to maintain its existence in good standing; or
    (e)   Upon the entry of any monetary judgment or the assessment and/or
filing of any tax lien against either Customer and/or Guarantor or upon the
issuance of any writ of garnishment or attachment against any property of, debts
due or rights of Customer and/or Guarantor, to specifically include the
commencement of any action or proceeding to seize moneys of either Customer
and/or Guarantor on deposit in any bank account with Bank; or     (f)   If Bank
should otherwise deem itself, any security interests, its collateral or
property, or the “Obligations of Customer” guaranteed hereby and hereunder
and/or the liability of Guarantor hereunder unsafe or insecure, or should Bank,
in good faith, believe that the prospect of payment or other performance by
Customer and/or Guarantor is impaired.

26.   REMEDIES ON DEFAULT. Upon the occurrence of any of the foregoing events,
circumstances, or conditions of default, all of the obligations evidenced herein
and secured or guaranteed hereby shall immediately be due and payable without
notice. Further, Bank shall then have all of the rights and remedies granted
hereunder, all of the rights and remedies of a Secured Party and/or
Holder-in-Due Course under the North Carolina Uniform Commercial Code and/or
under other laws of North Carolina.   27.   Guarantor acknowledges that
Guarantor has read this Guaranty and fully understands the rights granted to
Bank herein, and the waiver of rights of Guarantor. Guarantor further
acknowledges that each of the terms contained herein is a material inducement to
Bank to extend credit to the Customer and is necessary in order for the Bank to
fully realize the benefits of Bank’s bargained for agreement with the Customer
and Guarantor.

This Guaranty is secured by: N/A                                            
                                                                  
                                                     
 
IN WITNESS WHEREOF, this Guaranty is executed (i) if by individuals, by hereunto
setting their hands under seal by adoption of the word “SEAL” appearing next to
the individuals’ names, (ii) if by a corporation, by the duly authorized
officers of the corporation on its behalf under seal by adoption of the
facsimile seal printed hereon for such purpose or, if an impression seal appears
hereon, by affixing such impression seal, (iii) if by a partnership, by the duly
authorized partners of the partnership on its behalf under seal by adoption of
the word “SEAL” appearing next to the name of the partnership and/or the
signatures of the partners, or (iv) if by a limited liability company, by the
duly authorized member or manager of the limited liability company on its behalf
under seal by adoption of the word “SEAL” appearing next to the name of the
limited liability company and/or the signatures of the members or managers, on
the day and year first above written.

            Aristos Pharmaceuticals, Inc.
      By:        /s/ Craig A. Collard            Craig A. Collard, CEO         
   

4